      Case 2:16-cv-00607-DGC Document 188 Filed 07/26/19 Page 1 of 4



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   E-Mail: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Plaintiffs CWT Canada II
14   Limited Partnership and Resource Recovery
15   Corporation

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
     CWT Canada II Limited Partnership, an
18   Ontario, Canada Limited Partnership; and
19   Resource Recovery Corporation, a Delaware
     Corporation,                                   Case Nos.: 2:16-cv-00607-PHX-DGC
20                                                             2:16-cv-02577-PHX-DGC
                           Plaintiffs,
21
22         v.                                       JOINT STATUS REPORT
                                                    REGARDING SETTLEMENT
23   Elizabeth J. Danzik, an individual; and Deja   EFFORTS
     II, LLC, an Arizona Limited Liability
24   Company
                          Defendants.
25
26   And related claims.
27
28
      Case 2:16-cv-00607-DGC Document 188 Filed 07/26/19 Page 2 of 4



 1
             In accordance with this Court’s June 6, 2019 order (Dkt. No. 186), the parties
 2
     jointly submit this updated status report regarding their efforts to settle this case.
 3
             The parties continue to have direct settlement discussions concerning a global
 4
     settlement—which would include settlement of this action. These discussions are ongoing,
 5
 6   and appear to be productive. The parties have also agreed to hold a private mediation to

 7   attempt to reach a global settlement. Thus, the parties would like to continue these efforts

 8   as long as they remain productive, and propose reporting back to this Court on August 23,
 9   2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Case 2:16-cv-00607-DGC Document 188 Filed 07/26/19 Page 3 of 4



 1   Dated: July 26, 2019
            Phoenix, Arizona
 2
 3                                     Respectfully submitted,
 4                                     RYAN RAPP & UNDERWOOD, P.L.C.
 5
                                       By:     /s/ Henk Taylor (016321)
 6                                             J. Henk Taylor (016321)
                                               3200 N. Central Ave., Suite 1600
 7
                                               Phoenix, Arizona 85012
 8                                             Telephone: (602) 280-1000
                                               Facsimile: (602) 265-1495
 9                                             E-Mail: htaylor@rrulaw.com
10
                                       SCHLAM STONE & DOLAN LLP
11
                                               Jeffrey M. Eilender
12
                                               Bradley J. Nash
13                                             Joshua Wurtzel
                                               26 Broadway
14                                             New York, New York 10004
15                                             Telephone: (212) 344-5400
                                               Facsimile: (212) 34407677
16                                             E-Mail: jeilender@schlamstone.com
                                               E-Mail: bnash@schlamstone.com
17
                                               E-Mail: jwurtzel@schlamstone.com
18
                                       Attorneys for Plaintiffs CWT Canada II Limited
19                                     Partnership and Resource Recovery
20                                     Corporation

21
22
23
24
25
26
27
28

                                         -2-
      Case 2:16-cv-00607-DGC Document 188 Filed 07/26/19 Page 4 of 4



 1   WILENCHIK & BARTNESS P.C.
 2   By:   /s/ Tyler Swensen (with permission)
           Dennis I. Wilenchik
 3         Tyler Swensen
 4         2810 North Third Street
           Phoenix, AZ 85004
 5         E-Mail: diw@wb-law.com
           E-Mail: tylers@wb-law.com
 6
     BEUS GILBERT PLLC
 7
           Leo R. Beus
 8         701 North 44th Street
           Phoenix, AZ 85008
 9         E-Mail: lbeus@beusgilbert.com
10
     Attorneys for Defendants Tony Ker, Richard
11   Carrigan, Elizabeth J. Danzik, and Danzik
     Applies Sciences, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
